—Judgment unanimously affirmed. Memorandum: County Court properly exer*991cised its discretion in conducting the trial in defendant’s absence (see, People v Walker, 254 AD2d 824, lv denied 92 NY2d 1055). The record establishes that the court on two occasions advised defendant of the scheduled trial date and warned him that the trial would proceed in his absence if he failed to appear. When defendant failed to appear, the court conducted a sufficient inquiry into the circumstances to warrant its conclusion that defendant’s absence was voluntary (see, People v Barraza, 214 AD2d 943, 944, lv denied 87 NY2d 844; cf., People v Parker, 57 NY2d 136, 141-142). Thus, the nonappearance of defendant on the scheduled date of trial constituted a waiver of his right to be present (see, People v Parker, supra, at 141; People v Walker, supra). (Appeal from Judgment of Monroe County Court, Maloy, J. — Robbery, 1st Degree.) Present— Pigott, Jr., P. J., Pine, Scudder and Kehoe, JJ.